Title: To Thomas Jefferson from Guillaume Delahaye, 20 July 1787
From: Delahaye, Guillaume
To: Jefferson, Thomas



Paris ce 20 Juillet 1787

Memoire de
Carte de la Virginie Maryland et Pensylvanie, Corrigée par Guillaume Delahaye, Graveur du Roi, en fevrier et mars de la presente année, pour Son Exelence Monseigneur de Jeifferson, Ministre des Etats Unies d’Amerique
Frais


Voiture pour aller chercher la planche, le dessein et l’epreuve de Correction
  3.₶



Quatre Epreuves à 9 Sols chacune papier et impression
  1.₶
18


Quinze Epreuve desdites corrections à 9S. chacune pour la verification faites à differente fois
   6.₶
15


Deux cent cinquante Epreuves de cette carte demandé par Son Excellence sur papier grand aigle à cent vingt livre la rame, les 250. feuille ou demie rame
  60.₶



Impression des 250 Epreuves, à 15 le cent,
  37.₶
10


Gravure des Corrections




Pour Vingt cinq jours de travail sur cette carte, cent dix livres
110.₶



total
219.₶
3


Recu acompte le 25 mars 1787 du Maitre d’hotel de Son Exellence quatre vingt seize livre lorsqu’il a recu les 250 Epreuves susdites en l’absence de Son Exellence
Guill: Delahaye
J’ay recu de Son Excellence Monseigneur de Jefferson par les  mains de Monsieur Chort la somme de Cent vingt trois Livres pour Solde de compte du present Memoire
Paris ce 29 Juillet 1787.

G: Delahaye

